 


110 HR 6470 IH: River Raisin National Battlefield Act
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6470 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Dingell introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide for the designation of certain sites in Monroe County and Wayne County, Michigan, relating to the Battles of the River Raisin during the War of 1812 as a unit of the National Park System. 
 
 
1.Short titleThis Act may be cited as the River Raisin National Battlefield Act. 
2.FindingsCongress finds the following: 
(1)The War of 1812, often referred to as America’s Second War of Independence, was a significant event in the development of the United States in that the war helped forge a national identity for the country, retained and solidified the northern border with Canada, and finally settled any question of the permanence of American sovereignty. 
(2)In section 603 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4172), Congress expressed its concern that the historical integrity of many Revolutionary War sites and War of 1812 sites is at risk. 
(3)The River Raisin Battlefield is the site of a major engagement of the War of 1812, and the battles and subsequent massacre at the River Raisin were some of the most significant military events of the entire war. 
(4)Out of the nearly 1,000 American Regulars and Militia who participated in the battle, only 33 escaped death or capture, including some 65 defenseless prisoners who were killed or burned alive the day after the second battle. 
(5)The defeat of the Americans at Frenchtown, now Monroe, Michigan, the subsequent massacre, and the burning of the settlement was described by General William Henry Harrison as a national calamity, and the outrage stemming from this catastrophe aided recruitment efforts for the successful American campaign in the Spring of 1813. 
(6)Soldiers passing through the ashes of Frenchtown the following summer on march to Canada were so moved by the tragic scene that they were spurred on to victory at the Battle of the Thames, where they shouted the emotional battle cry, “Remember the Raisin!”. 
(7)The events at the River Raisin remain a significant moment in United States history and the battlefield where so many Americans paid the ultimate sacrifice for the defense of the United States deserves the highest degree of Federal protection and interpretation. 
2.River Raisin National Battlefield Park, Monroe and Wayne Counties, Michigan 
(a)Acquisition of sites relating to Battles of the River RaisinIf offered by Monroe County or Wayne County, Michigan, or other willing landowners in either County, the Secretary of the Interior shall accept on behalf of the United States the donation of real property in either County relating to the Battles of the River Raisin on January 18 and 22, 1813, and their aftermath. 
(b)Designation of acquired property as National Battlefield ParkUpon the acquisition of real property under subsection (a) of sufficient acreage to permit efficient administration, the Secretary shall designate the acquired real property as a unit of the National Park System to be known as the River Raisin National Battlefield Park. 
(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing a description of the progress made in acquiring real property under subsection (a) and in designating the River Raisin National Battlefield Park. 
 
